Case 1:20-cv-20836-BB Document 116 Entered on FLSD Docket 04/07/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 20-20836-CIV-BLOOM/Louis

  AARON FRUITSTONE,

                Plaintiff,

  v.

  SPARTAN RACE, INC.,

              Defendant.
  ___________________________________/

                   NOTICE OF INTENTION TO APPEAR AT HEARING

         COMES NOW, the undersigned class member, hereby gives notice, pursuant to the Notice

  of Class Action Settlement, of intention to appear at the Final Approval Hearing scheduled for

  May 7, 2021 at 10:00 a.m.

                                             Respectfully submitted,

                                               /s/ Frank Mari
                                               Frank M. Mari
                                               Florida Bar No. 93243
                                               Bell & Roper, P.A.
                                               2707 E. Jefferson Street
                                               Orlando, FL 32803
                                               fmari@bellroperlaw.com
                                               Telephone: (407) 897-5150
                                               Facsimile: (407) 897-3332
                                               Class Member




                                           Page 1 of 1
